In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-09-00357-CR
____________________

JOSEPH KARL BARKER a/k/a JOE BARKER
a/k/a JOSEPH K. BARKER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas
Trial Cause No. 09-05811




     MEMORANDUM OPINION
           On July 6, 2009, the trial court sentenced Joseph Karl Barker a/k/a Joe Barker a/k/a
Joseph K. Barker on a conviction for burglary of a habitation.  Barker filed a notice of appeal
on July 29, 2009.  The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court’s
certification to the Court of Appeals.  On August 4, 2009, we notified the parties that we
would dismiss the appeal unless the appellant established grounds for continuing the appeal. 
No response has been filed.  Because the record does not contain a certification that shows
the defendant has the right of appeal, we must dismiss the appeal.  See Tex. R. App. P.
25.2(d).  Accordingly, we dismiss the appeal.
           APPEAL DISMISSED. 
                                                                                                                                                
                                                                                                   HOLLIS HORTON
                                                                                                              Justice

Opinion Delivered August 26, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.